Exhibit 10.73

 

CONTINUING GUARANTY AGREEMENT

 

This CONTINUING DOMESTIC GUARANTY AGREEMENT (the “Guaranty”), dated as of
December 23, 2004, jointly and severally by LIONBRIDGE TECHNOLOGIES, INC., a
Delaware corporation (“LTI”), LIONBRIDGE US, INC., a Delaware corporation
(“LBUS”), VERITEST, INC., Delaware corporation (“VeriTest”), MENTORIX
TECHNOLOGIES, INC., a California corporation (“Mentorix”, and each of LTI, LBUS,
VeriTest, Mentorix and each Joinder Party (defined herein), if any, a
“Guarantor” and collectively, the “Guarantors”), in favor of WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association (“Wachovia”), HSBC BANK
USA, NATIONAL ASSOCIATION, a national banking association (“HSBC”, and together
with Wachovia, the “Lenders”), and HSBC BANK USA, NATIONAL ASSOCIATION, as
administrative agent for itself and Wachovia and HSBC as lenders (the “Agent”).

 

PREAMBLE

 

In consideration of and as a material inducement for the Lenders having extended
or in the future extending loans, advances or otherwise giving credit to, or on
behalf of, each of LTI, LBUS, VeriTest and Mentorix (collectively, the “Domestic
Borrowers”) under a $35,000,000 revolving line of credit, of which up to
$25,000,000 may from time to time be available to the Domestic Borrowers for
revolving credit loans (the “Domestic Loans”), and of which up to $15,000,000
may from time to time be available to Lionbridge Technologies Holdings, B.V., a
company formed under the laws of the Netherlands (“Lionbridge BV”), and
Lionbridge Technologies Ireland, a company incorporated under the laws of
Ireland (“Lionbridge Ireland”, and collectively with Lionbridge BV, the “Foreign
Borrowers”, and collectively with the Domestic Borrowers, the “Borrowers”), for
revolving credit loans (the “Foreign Loans”, and collectively with the Domestic
Loans, the “Loans”), such Loans being made pursuant to the terms and conditions
of, and evidenced by, among other things, a Credit Agreement dated as of the
date hereof among the Domestic Borrowers, the Foreign Borrowers, the Lenders and
the Agent (as the same may be amended, supplemented or modified from time to
time, the “Credit Agreement”) and related promissory notes each executed by the
Domestic Borrowers and the Foreign Borrowers, respectively, in favor of the
Lenders (as the same may be amended, supplemented, modified or replaced from
time to time, the “Notes”), all dated of even date herewith, the Guarantors do
hereby jointly and severally represent, warrant, covenant and agree as follows:

 

1. Definitions.

 

The term “Obligations” and all other capitalized terms used herein without
definition shall have the respective meanings provided therefor in the Credit
Agreement.



--------------------------------------------------------------------------------

2. Guaranty of Payment and Performance.

 

The Guarantors hereby jointly and severally guarantee to the Lenders and the
Agent the full and punctual payment when due (whether at stated maturity, by
required pre-payment, by acceleration or otherwise), of (a) the principal of and
interest on the Loans made to the Borrowers under the Credit Agreement, (b)
obligations of the Borrowers under their Notes held by the Lenders, and (c) all
other monetary Obligations of the Borrowers to the Lenders and the Agent,
including, without limitation, all fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise, in each case
whether now in existence or hereafter incurred or arising, including all such
interest, fees, costs or charges which would become due but for the operation of
the automatic stay pursuant to §362(a) of the Federal Bankruptcy Code and the
operation of §§502(b) and 506(b) of the Federal Bankruptcy Code (collectively,
the “Guaranteed Obligations”). To the fullest extent permitted by applicable
law, this Guaranty is an absolute, unconditional and continuing guaranty of the
full and punctual payment when due (whether at stated maturity, by required
pre-payment, by acceleration or otherwise) of all the Guaranteed Obligations and
not of their collectibility only and is in no way conditioned upon any
requirement that the Agent or any Lender first attempt to collect any of the
Guaranteed Obligations from the Borrowers or any other Person primarily or
secondarily liable with respect to any of the Guaranteed Obligations or resort
to any collateral security or other means of obtaining payment. The Guarantors
hereby jointly and severally agree that if the Borrowers shall fail to pay in
full when due any of the Guaranteed Obligations, the Guarantors will promptly
pay the same, without any demand or notice of any nature, all of which are
expressly waived by the Guarantors (except for notices to the Guarantors
expressly provided for in any of the Loan Documents), and that in the case of
any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due in accordance with
the terms of such extension or renewal. Payments by the Guarantors hereunder may
be required by the Agent on any number of occasions on the terms and conditions
set forth in this Guaranty. All payments by the Guarantors hereunder shall be
made to the Agent, in the manner and at the place of payment specified therefor
in the Credit Agreement, for the account of the Lenders and the Agent.

 

3. Guarantors’ Agreement to Pay Enforcement Costs, etc.

 

Each of the Guarantors further jointly and severally agrees, as the principal
obligors and not as guarantors only, to pay to the Agent, on demand, all
reasonable costs and expenses (including court costs and legal expenses)
incurred or expended by the Lenders and the Agent in connection with the
Guaranteed Obligations, this Guaranty and the enforcement thereof, together with
interest on amounts recoverable under this §3 from the time when such amounts
become due until payment thereof, whether before or after judgment, at the rate
of interest set forth in §5.10 of the Credit Agreement, provided that if such
interest exceeds the maximum amount permitted to be paid under applicable law,
then such interest shall be reduced to such maximum permitted amount.

 

4. Waivers by Guarantors; Lenders’ Freedom to Act.

 

Each of the Guarantors jointly and severally agrees that the Guaranteed
Obligations will be paid strictly in accordance with their respective terms. The
Guarantors waive promptness,

 

-2-



--------------------------------------------------------------------------------

diligence, presentment, demand, protest, notice of acceptance, notice of any
Guaranteed Obligations incurred and all other notices of any kind, except for
notices to the Guarantors expressly provided for in any of the Loan Documents,
all defenses which may be available by virtue of any valuation, stay, moratorium
law or other similar law now or hereafter in effect, any right to require the
marshalling of assets of the Borrowers or any other Person primarily or
secondarily liable with respect to any of the Guaranteed Obligations, and to the
fullest extent permitted by applicable law, all suretyship defenses generally.
Without limiting the generality of the foregoing, the Guarantors agree to the
provisions of the Credit Agreement and any other Loan Document evidencing,
securing or otherwise executed in connection with any Guaranteed Obligation and
agree that the joint and several obligations of the Guarantors hereunder shall
not be released or discharged, in whole or in part, or otherwise altered or
impaired by (i) the failure of the Lenders or the Agent to assert any claim or
demand or to enforce any right or remedy against the Borrowers or any other
Person primarily or secondarily liable with respect to any of the Guaranteed
Obligations; (ii) any extensions, compromise, refinancing, consolidation or
renewals of any Guaranteed Obligation; (iii) any change in the time, place or
manner of payment of any of the Guaranteed Obligations or any rescissions,
waivers, compromise, refinancing, consolidation, amendments or modifications of
any of the terms or provisions of the Credit Agreement or any other Loan
Document evidencing, securing or otherwise executed in connection with any of
the Guaranteed Obligations; (iv) the addition, substitution or release of any
Person primarily or secondarily liable for any Guaranteed Obligation, (v) the
adequacy of any rights which the Lenders or the Agent may have against any
collateral security or other means of obtaining repayment of any of the
Guaranteed Obligations; (vi) the impairment of any collateral securing any of
the Guaranteed Obligations, including without limitation the failure to perfect
or preserve any rights which the Lenders might have in such collateral security
or the substitution, exchange, surrender, release, loss or destruction of any
such collateral security, except as otherwise provided in Section 9-207 of the
Uniform Commercial Code with respect to Collateral in the Agent’s or any
Lender’s possession; or (vii) to the fullest extent permitted by applicable law,
any other act or omission which might in any manner or to any extent vary the
risk of any of the Guarantors or otherwise operate as a release or discharge of
any of the Guarantors, all of which may be done without notice to the Guarantors
(except for notices to the Guarantors expressly provided for in the Loan
Documents). To the fullest extent permitted by law, each of the Guarantors
hereby expressly waives any and all rights or defenses arising by reason of (A)
any “one action” or “anti-deficiency” law which would otherwise prevent the
Lenders from bringing any action, including any claim for a deficiency, or
exercising any other right or remedy (including any right of set-off), against
any of the Guarantors before or after the Agent’s or the Lenders’ commencement
or completion of any foreclosure action, whether judicially, by exercise of
power of sale or otherwise, or (B) any other law which in any other way would
otherwise require any election of remedies by the Lenders.

 

5. Unenforceability of Guaranteed Obligations Against Borrowers.

 

To the fullest extent permitted by law, if for any reason any Borrower fails to
have a legal existence or is under no legal obligation to discharge any of the
Guaranteed Obligations (except to the extent that any such Guaranteed
Obligations have been paid and/or performed), or if any of the Guaranteed
Obligations have become irrecoverable from any of the Borrowers by reason of a
Borrower’s insolvency, bankruptcy or by other operation of law or for any other
reason, this Guaranty shall nevertheless be binding on the Guarantors to the
same extent as if the Guarantors

 

-3-



--------------------------------------------------------------------------------

at all times had been the principal obligors on all such Guaranteed Obligations.
The Guarantors jointly and severally agree that the obligations of the Borrowers
under the Credit Agreement may be declared to be forthwith due and payable as
provided in Article 13 thereof (and shall be deemed to have become automatically
due and payable in the circumstances provided in Article 13 thereof) for
purposes of Section 2 hereof notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Guarantors for
purposes of Section 2 hereof.

 

6. Subrogation; Subordination.

 

6.1. Waiver of Rights Against Borrowers.

 

Until the final payment and performance in full of all of the Guaranteed
Obligations and any and all other Obligations of the Borrowers to the Lenders
and the Agent under the Loan Documents, (i) the Guarantors shall not exercise
any rights against the Borrowers arising as a result of payment by any of the
Guarantors hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, and will not prove any claim in competition with the
Lenders or the Agent in respect of any payment hereunder in any bankruptcy,
insolvency or reorganization case or proceedings of any nature; (ii) the
Guarantors will not claim any setoff, recoupment or counterclaim against the
Borrowers in respect of any liability of the Guarantors to the Borrowers; and
(iii) each of the Guarantors waives any benefit of and any right to participate
in any collateral security which may be held by the Lenders or the Agent.

 

6.2. Subordination.

 

The payment of any amounts due with respect to any indebtedness of the Borrowers
now or hereafter owed to any of the Guarantors is hereby subordinated to the
prior payment in full of all of the Guaranteed Obligations and any and all other
obligations of the Borrowers to the Lenders or the Agent. Each of the Guarantors
agrees that, after the occurrence of any default in the payment or performance
of any of the Guaranteed Obligations, none of the Guarantors will demand, sue
for or otherwise attempt to collect any such indebtedness of the Borrowers to
the Guarantors until all of the Guaranteed Obligations shall have been paid in
full. If, notwithstanding the foregoing sentence, any of the Guarantors shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by the Guarantors in trust for
the Lenders and the Agent and be paid over to the Agent on account of the
Guaranteed Obligations without affecting in any manner the liability of the
Guarantors under the other provisions of this Guaranty.

 

6.3. Provisions Supplemental.

 

The provisions of this §6 shall be supplemental to and not in derogation of any
rights and remedies of the Lenders or the Agent under any separate subordination
agreement which the Lenders or the Agent may at any time and from time to time
enter into with the Guarantors.

 

-4-



--------------------------------------------------------------------------------

7. Setoff.

 

Each Guarantor hereby grants to the Agent and each of the Lenders a right of
setoff as security for all liabilities and obligations to the Agent and each
Lender, whether now existing or hereafter arising, upon and against all its
deposits (excluding payroll, benefits and other trust accounts), credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Agent or such Lender or any Lender Affiliate and
their successors and assigns or in transit to any of them. Regardless of the
adequacy of any collateral, if any of the Guaranteed Obligations are due and
payable and have not been paid or any Event of Default shall have occurred and
be continuing, any deposits or other sums credited by or due from any of the
Lenders to such Guarantor and any securities or other property of such Guarantor
in the possession of such Lender may, without prior notice to such Guarantor, be
applied to or set off by such Lender against the payment of the Guaranteed
Obligations and any and all other liabilities, direct, or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, of such
Guarantor to such Lender. ANY AND ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE
ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
GUARANTEED OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE GUARANTOR ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. The rights of the Lenders and the Agent
hereunder are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which the Lenders and the Agent may have.

 

8. Further Assurances.

 

At the reasonable request of the Agent, the Guarantors will cooperate with the
Lenders and the Agent and deliver and execute such further instruments and
documents as the Lenders or the Agent may reasonably consider necessary or
desirable to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Lenders and the Agent hereunder. Each Guarantor
acknowledges and confirms that it has established adequate means of obtaining
from the Borrowers on a continuing basis all information desired by such
Guarantor concerning the financial condition of the Borrowers, and that such
Guarantor will look to the Borrowers and not to the Lenders in order for such
Guarantor to keep adequately informed of changes in the Borrowers’ financial
condition.

 

9. Reinstatement; Termination.

 

(a) This Guaranty shall remain in full force and effect notwithstanding any
attempt by any of the Guarantors to revoke this Guaranty. This Guaranty shall
continue to be effective or be reinstated, notwithstanding any such attempted
revocation, if, and to the extent that, at any time any payment made or value
received with respect to any Guaranteed Obligation is rescinded or must
otherwise be returned by any Lender upon the insolvency, bankruptcy or
reorganization of the Domestic Borrowers, or otherwise, all as though such
payment had not been made or value received.

 

-5-



--------------------------------------------------------------------------------

(b) This Guaranty shall remain in full force and effect until payment in full of
all Guaranteed Obligations, the termination of all Commitments under the Credit
Agreement and the performance in full of all obligations of the Guarantors under
this Guaranty, subject to reinstatement as provided in Section 9(a). Subject to
Section 9(a), the Guarantors’ payment obligations hereunder shall be deemed
satisfied upon the actual and timely receipt by the Agent of all amounts payable
hereunder.

 

10. Successors and Assigns.

 

This Guaranty shall (i) be binding upon the Guarantors and the Guarantors’
permitted successors and assigns, provided that the Guarantors shall have no
right to assign or transfer any of the Guarantors’ obligations hereunder without
the prior written consent of the Required Lenders, and (ii) inure to the benefit
of, and be enforceable by, the Guarantors, Lenders and the Agent, and their
respective successors and permitted assigns. Without limiting the generality of
the foregoing sentence, on the terms and conditions set forth in the Credit
Agreement, the Lenders and the Agent may assign or otherwise transfer their
respective rights and obligations under the Credit Agreement or any other Loan
Document held by it evidencing, securing or otherwise executed in connection
with the Guaranteed Obligations, or sell participations in any interest therein,
to any other Person, and such other Person shall thereupon become vested, to the
extent set forth in the Credit Agreement and the agreement evidencing such
assignment, transfer or participation, with all the rights in respect thereof
granted to the Lenders or Agent herein.

 

11. Amendments and Waivers.

 

No amendment or waiver of any provision of this Guaranty nor consent to any
departure by the Guarantors therefrom shall be effective unless the same shall
be in writing and signed by the Lenders and (with respect to any such amendment)
the Guarantors. No failure on the part of the Lenders or the Agent to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

12. Notices.

 

All notices and other communications called for hereunder shall be made in
writing and, unless otherwise specifically provided herein, shall be made, given
and deemed effective in the manner set forth in §16.6 of the Credit Agreement.

 

13. Governing Law; Consent to Jurisdiction.

 

THIS GUARANTY IS A CONTRACT UNDER THE LAW OF THE STATE OF NEW YORK AND SHALL FOR
ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).
EACH OF THE GUARANTORS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS GUARANTY
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND CONSENTS TO THE

 

-6-



--------------------------------------------------------------------------------

NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON SUCH GUARANTOR BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
AT THE ADDRESS SPECIFIED IN SECTION 16.6 OF THE CREDIT AGREEMENT, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF THE GUARANTORS HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR
THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT OR TO SUCH MANNER OF SERVICE
OF PROCESS. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENT OR ANY LENDERS TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN ANY OTHER JURISDICTION
AS PERMITTED BY APPLICABLE LAW.

 

14. Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY LITIGATION, ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE AGENT OR ANY LENDERS AND AGREES
THAT IT WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH OF THE PARTIES AGREES
THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO
ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR
ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED
TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY THIS GUARANTY.
Except as prohibited by law, each of the Guarantors hereby waives any right it
may have to claim or recover in any litigation referred to in the preceding
sentence any special, exemplary, punitive or consequential damages or any
damages other than, or in addition to, actual damages. Each of the Guarantors
(a) certifies that no representative, agent or attorney of any Lender or the
Agent has represented, expressly or otherwise, that such Lenders or the Agent
would not, in the event of litigation, seek to enforce the foregoing waivers and
(b) acknowledges that the Agent and the Lenders have been induced to enter into
this Guaranty by, among other things, the waivers and certifications contained
herein.

 

-7-



--------------------------------------------------------------------------------

15. Limitation on Guaranteed Obligations.

 

Notwithstanding any provision herein to the contrary, each Guarantor’s liability
hereunder shall be limited to an amount not to exceed as of any date of
determination the greater of:

 

(a) the net amount of all LC Liabilities and Loans advanced under the Credit
Agreement and directly or indirectly re-loaned or otherwise transferred to, or
incurred for the benefit of, such Guarantor, plus interest thereon at the rate
specified in the Credit Agreement; or

 

(b) the amount which could be claimed by the Agent and the Lenders from such
Guarantor under this Guaranty without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law after taking into account, among other things,
such Guarantor’s right of contribution and indemnification from each other
Guarantor under §16.

 

16. Contribution with Respect to Guaranteed Obligations.

 

(a) To the extent that any payment made by a Guarantor or from its property
under this Guaranty or any Security Document of all or any of the Guaranteed
Obligations (a “Guarantor Payment”), taking into account all other Guarantor
Payments then previously or concurrently made by the other Guarantors or from
their properties, exceeds the amount which such Guarantor would otherwise have
paid if each Guarantor had paid the aggregate Guaranteed Obligations satisfied
by such Guarantor Payment in the same proportion that such Guarantor’s
“Allocable Amount” (as defined below) (in effect immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of all of Guarantors
in effect immediately prior to the making of such Guarantor Payment, then,
following indefeasible payment in full in cash of the Obligations and
termination of the Commitments, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each of
the other Guarantors for the amount of such excess, ratably based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor under this Section 16,
such Guarantor shall be entitled, subject to and upon payment in full of the
Obligations, to be subrogated (equally and ratably with all other Guarantors
entitled to reimbursement or contribution from any other Guarantor as set forth
in this Section 16) to any security interest that may then be held by the Agent
upon any Collateral granted to it under the Security Documents. If subrogation
is demanded by any Guarantor, then (after payment in full of all the Obligations
and termination of all Commitments) at such Guarantor’s sole cost and expense,
the Agent shall deliver to the Guarantors making such demand, or to a
representative of such Guarantors or the Guarantors generally, an instrument
reasonably satisfactory to the Agent transferring whatever security interest the
Agent then may hold in whatever Collateral may then exist that was not
previously released or disposed of by the Agent.

 

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

-8-



--------------------------------------------------------------------------------

(c) This §16 is intended only to define the relative rights of Guarantors and
nothing set forth in this §16 is intended to or shall impair the obligations of
Guarantors, jointly and severally, to pay any amounts as and when the same shall
become due and payable in accordance with the terms of this Guaranty.

 

(d) The rights of the parties under this §16 shall be exercisable upon the full
and indefeasible payment of the Guaranteed Obligations and the termination of
the Credit Agreement and the other Loan Documents.

 

(e) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of any Guarantor to which such
contribution and indemnification is owing.

 

17. Miscellaneous.

 

This Guaranty constitutes the entire agreement of the Guarantors with respect to
the matters set forth herein. The rights and remedies herein provided are
cumulative and not exclusive of any remedies provided by law or any other
agreement, and this Guaranty shall be in addition to any other guaranty of or
collateral security for any of the Guaranteed Obligations. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.

 

18. Commercial Transactions.

 

EACH GUARANTOR REPRESENTS, WARRANTS AND ACKNOWLEDGES THAT THE TRANSACTIONS OF
WHICH THIS GUARANTY IS PART ARE COMMERCIAL TRANSACTIONS.

 

19. Joinder Covenant.

 

Each Guarantor hereby covenants and agrees to cause each Subsidiary of such
Guarantor existing and organized under the laws of any State of the United
States of America which, from time to time after the date hereof shall be
required to guarantee payment of the Guaranteed Obligations for the benefit of
the Lenders pursuant to Section 8.13 of the Credit Agreement, to become a party
to this Agreement (each, a “Joinder Party”) as fully as if such Joinder Party
were an original signatory hereto, and to be bound by all the terms, provisions
and conditions contained herein, by executing and delivering to Agent a Joinder
Agreement substantially in the form set forth in Exhibit A attached hereto
within thirty (30) days of the date on which such Subsidiary was acquired or
created. Upon such execution and delivery, such Subsidiary shall constitute a
“Guarantor” for all purposes hereunder with the same force and effect as if
originally named as a Guarantor hereunder.

 

-9-



--------------------------------------------------------------------------------

20. Other Guarantors.

 

Each Guarantor acknowledges that other Guarantors and Joinder Parties have or
may also from time to time become primarily or secondarily liable with respect
to any of the Guaranteed Obligations, in which event the liability of the
Guarantors hereunder shall be joint and several. Each Guarantor further
acknowledges that the failure of any of the other Guarantors, if any, to execute
and deliver their respective guarantees hereunder shall not discharge the
liability of such Guarantor under this Guaranty.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be executed and
delivered as of the date first above written.

 

LIONBRIDGE TECHNOLOGIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    LIONBRIDGE US, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    VERITEST, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    MENTORIX TECHNOLOGIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

-11-